Case 1:20-cv-00400-RBJ Document 17 Filed 10/08/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

DAVID KATT, on behalf of himself and
all others similarly situated,

        Plaintiffs,

        v.                                         Case No.: 1:20-cv-00400

CENTURY CASINOS, INC.,

        Defendant.

                                  NOTICE OF SETTLEMENT

        The parties hereby notify the Court that they have reached a settlement in this matter and

respectfully request that the Court vacate all pending deadlines and permit the parties 60 days to

finalize settlement documentation and to submit their Stipulation of Dismissal with Prejudice of

this lawsuit pursuant to Fed. R. Civ. P. 41(a).

        Respectfully submitted this 8th day of October 2020.

MARCUS & ZELMAN LLC                               FAEGRE DRINKER BIDDLE & REATH LLP

/s/ Ari H. Marcus (with permission)               /s/ Raphael B. Coburn
Ari H. Marcus (#029662010)                        Jeffrey S. Beck (#24793-29)
701 Cookman Avenue, Suite 300                       Jeffrey.beck@FaegreDrinker.com
Asbury Park, New Jersey 07712                     300 N. Meridian St., Suite 2500
Tel: (732) 695-3282                               Indianapolis, IN 46204
Fax: (732) 298-6256                               Telephone: 317-237-8329
ari@marcuszelman.com                              Facsimile: 317-237-1000

Attorneys for Plaintiff                           Raphael B. Coburn (#0398318 )
                                                   raphael.coburn@FaegreDrinker.com
                                                  2200 Wells Fargo Center
                                                  90 South Seventh Street
                                                  Minneapolis, MN 55402
                                                  Telephone: 612-766-7000
                                                  Facsimile: 612-766-1600

                                                  Attorneys for Defendant Century Casinos, LLC




US.129689452.01
Case 1:20-cv-00400-RBJ Document 17 Filed 10/08/20 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE
        I hereby certify that on this 8th day of October 2020, the foregoing Notice of Settlement

was filed with the Clerk of Court using the CM/ECF system and served on the following via the

ECF/CM system:


        Ari H. Marcus, Esq.
        701 Cookman Avenue, Suite 300
        Asbury Park, New Jersey 07712
        Tel: (732) 695-3282
        Fax: (732) 298-6256
        ari@marcuszelman.com

        Attorney for Plaintiff


                                             s/ Raphael B. Coburn




                                                2
US.129689452.01
